Name: Commission Implementing Decision (EU) 2015/1056 of 30 June 2015 concerning the inconsistency of certain targets included in the national or functional airspace block plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period and setting out recommendations for the revision of those targets (notified under document C(2015) 4407) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: transport policy;  Europe;  accounting;  air and space transport;  international law
 Date Published: 2015-07-02

 2.7.2015 EN Official Journal of the European Union L 171/18 COMMISSION IMPLEMENTING DECISION (EU) 2015/1056 of 30 June 2015 concerning the inconsistency of certain targets included in the national or functional airspace block plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004 of the European Parliament and of the Council with the Union-wide performance targets for the second reference period and setting out recommendations for the revision of those targets (notified under document C(2015) 4407) (Only the French, German and Italian texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Agreement between the European Community and the Swiss Confederation on Air Transport (the Agreement) (1), Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (2), as incorporated into the Agreement, and in particular Article 11(3)(c) thereof, Whereas: (1) Pursuant to Regulation (EC) No 549/2004, as incorporated into the Agreement, the Member States and Switzerland are to adopt national or functional airspace block (FAB) plans, including binding national targets or targets at the level of FABs, ensuring consistency with the Union-wide performance targets. That Regulation also provides that the Commission is to assess the consistency of those targets on the basis of the assessment criteria referred to in point (d) of its Article 11(6) and that the Commission may decide to issue recommendations in case it identifies that those criteria have not been met. Detailed rules in this regard have been set out in Commission Implementing Regulation (EU) No 390/2013 (3). (2) Union-wide performance targets in the key performance areas of safety, environment, capacity and cost-efficiency for the second reference period (2015-2019) were adopted by Commission Implementing Decision 2014/132/EU (4). (3) Switzerland submitted to the Commission the performance plan, at FAB level, in this case FAB Europe Central (FABEC), on 30 June 2014. For its assessment, the Commission has based itself on the information submitted in the performance plan. (4) The Performance Review Body, which is charged with assisting the Commission in the implementation of the performance scheme pursuant to Article 3 of Implementing Regulation (EU) No 390/2013, submitted an initial assessment report to the Commission on 7 October 2014 and an updated version of that report on 15 December 2014. The Commission further received from the Performance Review Body reports based on information from national supervisory authorities on the monitoring of the performance plans and targets submitted in accordance with Article 18(4) of Implementing Regulation (EU) No 390/2013. (5) Concerning the key performance area of capacity, the consistency of the targets submitted by Switzerland, as laid down in the FABEC performance plan, for en route Air Traffic Flow Management (ATFM) delay has been assessed, in accordance with the principle laid down in point 4 of Annex IV to Implementing Regulation (EU) No 390/2013, by using the respective FAB reference values for capacity that, when applied, ensure at Union level that the Union-wide performance target is met, calculated by the Network Manager and set out in the Network Operations Plan (2014-2018/2019) in its most recent version of June 2014 (Network Operations Plan). That assessment has demonstrated that those targets are not in conformity with the respective reference values and therefore not consistent with the relevant Union-wide performance target. (6) Concerning the key performance area of cost-efficiency, the targets expressed in en route determined unit costs submitted by Switzerland, as laid down in the FABEC performance plan, have been assessed, in accordance with the principles laid down in point 5, in conjunction with point 1, of Annex IV to Implementing Regulation (EU) No 390/2013, by taking account of the trend of en route determined unit costs over the second reference period and the combined period of the first and the second reference period (2012-2019), the number of service units (traffic forecast) and the level of en route determined unit costs in comparison to Member States having a similar operational and economic environment. That assessment has demonstrated that those targets are not consistent with the relevant Union-wide performance target, for the following reasons. (7) As regard Switzerland, its targets are based on a planned reduction of its en route determined unit costs over the second reference period by only 1,0 % per year on average. This is significantly below the targeted reduction of the average Union-wide en route determined unit costs over the second reference period (  3,3 % per year). Also over the combined period of the first and the second reference period the planned en route determined unit costs do not decrease in line with the Union-wide trend (  0,6 %, compared to  1,7 %). In addition, the target for 2019 is based on planned en route determined unit costs in 2019 that are substantially above (+ 26,6 %) the average en route determined unit costs of the Member States having a similar operational and economic environment to that of Switzerland and around 41 % above the Union-wide performance target in 2019. (8) It is therefore appropriate for the Commission to issue recommendations concerning the necessary measures to be taken by Switzerland to ensure that its national supervisory authority proposes revised performance targets, which address the inconsistencies identified in this Decision. Pursuant to Regulation (EC) No 549/2004 and Implementing Regulation (EU) No 390/2013, it is then for Switzerland to adopt the revised performance targets and to notify them to the Commission within four months of the notification of this Decision. (9) In order to address the inconsistencies in relation to the key performance area of capacity, it should be ensured that the revised performance targets are, as a minimum, in conformity with the FAB reference values for capacity set out in the Network Operations Plan. The revision of those performance targets should take account of the remediation or mitigation measures designed to ensure that the relevant FAB reference values are respected, specified in the Network Operations Plan.. (10) In order to address the inconsistencies in relation to the key performance area of cost-efficiency, the cost-efficiency performance targets of Switzerland expressed in en route determined unit costs should be revised downwards, so as to be in line with the reduction of the average en route determined unit costs on Union level over the second reference period and over the combined period of the first and the second reference period. (11) In addition, when revising the cost-efficiency performance targets, the relevant traffic forecasts on which those targets are based should also be revised. For Switzerland, the forecasted service units over the second reference period should be increased, in light of the increase in traffic observed in 2014. (12) The Commission has consulted Switzerland on the recommendations set out in this Decision, in accordance with Article 14(3) of Implementing Regulation (EU) No 390/2013 and Article 19(2) of the Agreement. (13) The measures provided for in this Decision are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS DECISION: Article 1 The performance targets concerning the key performance areas of capacity and cost-efficiency included in the FABEC performance plan submitted by Switzerland pursuant to Regulation (EC) No 549/2004, as incorporated into the Agreement, listed in the Annex, are inconsistent with the Union-wide performance targets for the second reference period set out in Implementing Decision 2014/132/EU. Article 2 Switzerland, as regards FABEC, should take the necessary measures to ensure that its national supervisory authority proposes revised performance targets concerning the key performance areas of capacity and cost-efficiency, in accordance with Articles 3 and 4. Article 3 The performance targets in the key performance area of capacity submitted by Switzerland as regards FABEC should be revised downwards. As a minimum, those targets should be in accordance with the respective FAB reference values set out in the Network Operations Plan. The revision of those performance targets should take account of the remediation or mitigation measures designed to ensure that the relevant FAB reference values are respected, specified in the Network Operations Plan. Article 4 The performance targets in the key performance area of cost-efficiency expressed in en route determined unit costs submitted by Switzerland as regards FABEC should be revised downwards to a level that is in line with the reduction of the average en route determined unit costs on Union level over the second reference period and over the combined period of the first and the second reference period. That downwards revision should include a reduction in en route determined costs over the second reference period and a revision of the forecasted traffic expressed in service units. Article 5 This Decision is addressed to the Swiss Confederation. Done at Brussels, 30 June 2015. For the Commission Violeta BULC Member of the Commission (1) OJ L 114, 30.4.2002, p. 73. (2) OJ L 96, 31.3.2004, p. 1. (3) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). (4) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). ANNEX Performance targets in the key performance areas of capacity and cost-efficiency included in the national or functional airspace block plans submitted by Switzerland pursuant to Regulation (EC) No 549/2004 found to be inconsistent with the Union-wide performance targets for the second reference period KEY PERFORMANCE AREA OF CAPACITY En route Air Traffic Flow Management (ATFM) delay in min/flight MEMBER STATE FAB FAB TARGET EN ROUTE CAPACITY 2015 2016 2017 2018 2019 (Belgium/Lux) FAB EC 0,48 0,49 0,48 0,47 Consistent (0,43) (France) (Germany) (The Netherlands) Switzerland KEY PERFORMANCE AREA OF COST-EFFICIENCY Legend: Key Item Units (A) Total en route Determined Costs (in nominal terms and in national currency) (B) Inflation rate (%) (C) Inflation index (100 = 2009) (D) Total en route Determined Costs (in real 2009 prices and in national currency) (E) Total en route Services Units (TSUs) (F) En route Determined Unit Cost (DUC) (in real 2009 prices and in national currency) FAB EC Charging Zone: Switzerland  Currency: CHF 2015 2016 2017 2018 2019 (A) 155 368 493 156 819 377 158 799 337 159 144 368 160 894 397 (B) 0,5 % 1,0 % 1,0 % 1,0 % 1,0 % (C) 100,8 101,8 102,8 103,9 104,9 (D) 154 139 443 154 038 465 154 438 925 153 242 061 153 393 253 (E) 1 418 755 1 428 660 1 440 060 1 454 424 1 470 383 (F) 108,64 107,82 107,24 105,36 104,32